Citation Nr: 0615814	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for shell fragment 
wounds to the lower extremities.

2.  Entitlement to service connection for bilateral pes 
planus.

3.  Entitlement to service connection for onychomycosis and 
tinea pedis of the hands and feet.

4.  Evaluation of post-traumatic stress disorder, currently 
rated 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1969 to October 
1976.  The veteran had active service in the Republic of 
Vietnam during the Vietnam War and received a Combat 
Infantryman's Badge, Army Commendation Medal with "V" 
device, and a Bronze Star Medal for this wartime service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  In this decision, the RO granted entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
This disorder was initially rated 50 percent disabling.  The 
veteran appealed this initial evaluation.  Also, the RO 
denied entitlement to service connection for shell fragment 
wounds (SFW) to the lower extremities, bilateral pes planus, 
and onychomycosis of the hands and feet.  The veteran 
appealed these issues.

The issue of service connection for SFW to the lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's current tinea pedis and onychomychosis (a 
report of jungle rot) are consistent with his combat 
experiences and are attributable to active service.

2.  The veteran has not been treated or diagnosed with pes 
planus.

3.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to depression, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.

3.  The veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas or an 
inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  Tinea pedis and onychomychosis were incurred in wartime 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

2.  Bilateral pes planus was not incurred in, or aggravated 
by, active service.
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).

3.  The criteria for a schedular disability rating for PTSD 
in excess of 50 percent have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Codes 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in October 2001.  This letter informed him of the 
requirements to establish an increased evaluation for PTSD 
and service connection for bilateral pes planus, 
onychomycosis, and tinea pedis.  He was advised of his and 
VA's respective duties and asked to submit information and/or 
evidence pertaining to these claims to VA.  This VCAA 
notification was issued prior to the initial adverse decision 
of April 2002.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims on appeal.  The VCAA letter 
specifically informed him of the type of evidence necessary 
to establish a particular disability rating and to establish 
service connection for his claimed disabilities.  However, he 
was not informed of the type of evidence necessary to 
establish an effective date for the award of his disability 
evaluation or the evaluation of pes planus.  Despite the 
inadequate notice provided to the veteran on these latter 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (Where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby.)  In that regard, as the Board concludes 
below that the veteran's PTSD has remained static during the 
applicable appeal period and that there is no evidence that 
pes planus currently exists, the issue of determining the 
elements discussed above are moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The United States Court of Appeals for Veterans Claims 
(Court) held in Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006), that all sections of VA's notice letter should be 
construed in connection with each other to determine whether 
the document, read as a whole, addresses all aspects of the 
requisite notice under the provisions of the VCAA and the 
notice letter must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
Agency of Original Jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
The RO has previously obtained the veteran's active service 
medical records.  By the VCAA letter discussed above, VA 
requested that the veteran identify all treatment of his 
claimed disabilities.  The veteran has only identified VA and 
private treatment.  These records have been obtained and 
incorporated into the claims file.  However, a VA facility in 
Texas did not provide treatment records of his skin disease 
identified by the veteran for treatment during the mid to 
late 1970s.  These records are not pertinent to the 
evaluation of PTSD and service connection for pes planus.  As 
the evidence of record is sufficient to establish the award 
of service connection for onychomycosis and tinea pedis, 
further development for these issues is not required.  As all 
identified treatment records pertinent to the issues decided 
below have been incorporated into the claims file, the Board 
finds that further development for these records is not 
warranted in order to make the equitable determinations 
discussed below.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
has been provided VA compensation examination (psychiatric) 
in April 2002.  This examination noted an accurate medical 
history, findings on examination, and the appropriate 
diagnoses and opinions.  The examiner of April 2002 clearly 
indicated in his report that the claims file had been 
reviewed in connection with this examination.  Therefore, 
this examination is adequate for rating purposes.  See also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), and 
Charles v. Principi, 16 Vet. App. 370 (2002).

The Board acknowledges that the veteran has not received a VA 
compensation examination to evaluate his claimed bilateral 
pes planus.  However, the claims file contains multiple 
private and VA examinations that have examined the feet and 
provided diagnoses for the appropriate disorders.  No 
examination has found that pes planus currently exists.  His 
noted symptoms have been attributed to other diagnoses.  
Without competent evidence that the claimed condition 
currently exists, additional compensation examination is not 
authorized.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The veteran was given an opportunity to request a hearing 
before VA.  He declined a hearing before VA on his 
substantive appeal (VA Form 9) received in April 2004.  Based 
on the above analysis, the Board concludes that further 
development of the evidence is not required.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all pertinent evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letter discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.


Service Connection for Onychomycosis and Tinea Pedis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  However, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Court has held that because the 
law specifically provides that service connection may be 
proven by satisfactory lay evidence, without the support of 
official records, it follows that the absence of such 
official clinical evidence alone is not sufficient to rebut 
the lay evidence."  Sheets v. Derwinski, 2 Vet. App. 512, 515 
(1992); see Peters v. Brown, 6 Vet. App. 540, 543 (1994).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary. The reasons for granting or denying 
service-connection in each case shall be recorded in full.  
38 U.S.C.A. § 1154(b).

The appellant is a combat veteran and entitled to 
consideration of 38 U.S.C.A. § 1154.  He has described his 
actions and has reported that he developed jungle rot, which 
the Board accepts as part of his combat experience.  More 
recent evidence discloses the presence of tinea pedis and 
onychomycosis.  He has also consistently reported that he has 
had the conditions for 30 years or since Vietnam.  The Board 
accepts that the veteran has presented satisfactory evidence 
of in-service tinea pedis and onychomycosis.  In view of the 
provisions of section 1154 and the evidence of current 
disability, service connection for tinea pedis and 
onychomycosis is warranted.



Service Connection for Pes Planus

The Board's review of the veteran's service medical records 
and post-service treatment records reveals that they do not 
contain any notation of treatment or diagnosis for pes planus 
(flat feet).  The veteran did receive post-service treatment 
for his foot complaints.  A private foot examination of March 
1997 included diagnoses of tinea pedis, onychomycosis, 
calcaneal valgus, and plantar faciitis.  A VA physical 
examination of October 2002 did not reveal any pes planus on 
examination of the musculoskeletal system or the lower 
extremities.  

Based on the medical evidence of record, the Board finds that 
the veteran does not now, or ever had, pes planus.  While the 
veteran is competent to render evidence on symptomatology, he 
does not have the medical expertise to render a diagnosis.  
Thus, the preponderance of the evidence is against the claim 
for pes planus and the doctrine of reasonable doubt is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107.  Without a current disability, 
disease, or residuals of an injury, service connection must 
be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).


Evaluation of PTSD

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor.  38 
C.F.R. §§ 4.2, 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  In 
considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411.  
The 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessive 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective work 
relationships.

When evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a).  Further, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  When evaluating the level of disability 
from a mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Court has issued important guidance in the application of 
the current psychiatric rating criteria.  The Court held that 
the specified factors for each incremental rating were 
examples rather than requirements for a particular rating.  
The Court also stated that the analysis should not be limited 
solely to whether the claimant exhibits the symptoms listed 
in the rating scheme and that it is appropriate for a rating 
specialist to consider factors outside the specific rating 
criteria in determining the level of occupational and social 
impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2003).

The nomenclature employed in the diagnostic criteria at 
38 C.F.R. § 4.130, Diagnostic Code 9411 is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV).  
Adjudicators must be thoroughly familiar with this manual to 
properly to apply the general rating formula for mental 
disorders.  38 C.F.R. § 4.130.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DSM-IV, p. 32).  A GAF score of 51 to 60 is defined as 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is defined as some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well and has some meaningful interpersonal 
relationships.

A letter from the veteran's therapist dated in October 2001 
indicated that his PTSD symptoms included combat-related 
nightmares, intrusive thoughts, unresolved grief, 
"survivor" guilt, feelings of worthlessness, isolating from 
society, and paranoia about people being behind him.  The 
events of September 11, 2001 and the subsequent war in 
Afghanistan had resulted in considerable concern, fear, and 
heightened nightmares.  The diagnosis was PTSD.

The veteran was given a VA compensation examination in April 
2002.  The veteran complained of flashbacks and nightmares of 
his combat experiences during the Vietnam War.  These dreams 
occurred two to three times a week.  He also had intrusive 
thoughts about Vietnam.  These occurred about 20 to 30 
percent of the day.  Triggers for the flashbacks included 
smelling a campfire, looking at the fungal infection on his 
feet, looking at his scarred legs, seeing guns, smelling meat 
cooking, and seeing violence on TV.  He also had avoidance 
symptoms.  He avoided military symbols, Oriental or 
Vietnamese people, books and movies about war, and 
conversations about Vietnam because it caused him to be too 
agitated and ruined his sleep.  He avoided significant 
interpersonal activities.  He had been married twice, the 
first for 23 years, punctuated by numerous separations.  They 
had two children, but his interaction with the family was 
generally irritable and had an overtone of alcoholism.  He 
did not participate in his children's growing up experiences 
and basically avoided family life.  His second marriage has 
lasted five years and is much better.  He was also very 
isolative.  The second marriage is better, but it was also 
having problems until he quit drinking and then went in for a 
treatment.  He had arousal symptoms.  He generally sleeps 
four hours a night with awakening dreams.  He is quite 
irritable, with a history of getting into fist fights for 
about three years after military service.  He was also 
irritable at home and with supervisors at work.  He has a 
significant startled reaction to loud noises and surprises 
that will cause him to be agitated for up to 60 minutes.  He 
feels very threatened in public and, therefore, he was 
hypervigilant.  His concentration has been poor and this 
comes out in his inability to track conversations.  He has 
had a depressed and irritable mood for 20 years.  His 
interest in swimming and hiking has waned.  He feels 
extremely guilty about killing the many dead in Vietnam and 
his energy is quite low at times.  His concentration is poor, 
but he has had no problem with appetite.  He has had suicidal 
ideation that comes and goes, but never had a plan.  The 
veteran did not present any evidence of psychosis. 

Regarding daily activities, the veteran generally awoke at 
3:30 a.m.  He cleaned up and had some breakfast and then he 
would go to work at 4:00 a.m.  He drives truck and got off 
work between 2:30 p.m. and 4:30 p.m.  He went home at that 
time and then generally worked in the shop doing welding or 
some other task for the company, taking a break for dinner, 
and then wrapping up his work about 9:00 p.m.  He goes to bed 
about an hour later.  Regarding his occupational history, in 
1976 he worked eight months as a logger, but quit when he had 
a conflict with the supervisor.  From 1977 to 1978, he was 
trained and became a city policeman for Marlin, Texas.  He 
quit that job because he could not stand "the politics."  He 
has been a truck driver since, having about 40 jobs.  The 
jobs will typically last between three months and two years 
and then he will become angry with the supervisor or just 
quit.  His most recent job has been for two years.  As 
already indicated, his first family had problems with him 
because of his irritability and alcoholism.

On examination, the veteran was dressed in clean/comfortable 
clothing and had excellent hygiene.  He was oriented and his 
speech was in a normal rate and rhythm.  His short-term and 
long-term memories were intact.  His affect was mildly 
agitated and dysthymic, but his affect had full range.  His 
formal thought was linear and goal-directed and his content 
of thought was unremarkable.  There was no evidence of 
suicidal or homicidal ideation and he was not psychotic.  The 
diagnoses were PTSD, major depression, and alcohol dependence 
in complete remission.  His Global Assessment of Functioning 
(GAF) score was 60.  

The examiner commented that the GAF score was appropriate as 
the veteran had few friends and some conflicts at work, and 
some irritability at home.  It was noted that the veteran 
used work to avoid people.  Symptoms related to PTSD were 
flashbacks, avoidance, and arousal.  His flashbacks included 
dreams, intrusive thoughts, and triggering events.  His 
avoidance symptoms include avoidance of military symbols, 
Oriental and Vietnamese people, books and movies about war or 
violence, and avoidance of conversations about Vietnam.  He 
also avoided significant interpersonal activities in his 
adult life because of his agitation.  His arousal symptoms 
included poor sleep, irritability, startled reaction, 
hypervigilance, and poor concentration.  Symptoms 
attributable to major depression included a low and irritable 
mood, sleep disturbance, decreased interest in swimming and 
hiking, excessive guilt, low energy, poor concentration, and 
fleeting suicidal ideation.  It was noted that the veteran 
was completely able to work.  However, the examiner noted 
that the veteran had a typical kind of PTSD with a history of 
multiple jobs, and switching jobs due to irritability.

After reviewing the totality of the evidence, the Board finds 
than an increased evaluation to 70 percent is not warranted 
for the appellant's service-connected PTSD.  There was no 
evidence at any examination that the veteran neglected his 
personal hygiene/appearance, had obsessive rituals, near-
continuous panic, impaired impulse control/violent outburst 
(in recent years), abnormal speech, or spatial 
disorientation.  The examiners have found evidence of social 
isolation from family and co-workers, depression, anxiety, 
sleep disturbance, nightmares, and intrusive thoughts of 
combat.

While obviously strained and difficult, the evidence still 
shows that in recent years the veteran has been able to 
maintain his marriage.  In the past, the veteran has reported 
being unable to maintain social contacts with others, 
including his own children.  However, he is still able to 
maintain a significant relationship with his current spouse.  
There is clear evidence that the veteran has problems dealing 
with superiors, working with others, and dealing with work-
related stress.  He has quit multiple jobs in the past 
apparently due to his stress and irritability in dealing with 
supervisors.  However, he has noted the existence of a 
functional relationship with his coworkers and supervisor.  
While the veteran has indicated his displeasure with his job, 
he remains employed.  He tends to work alone.  This evidence 
more approximates a difficulty in establishing and 
maintaining effective work and social relationships, then an 
inability to establish and maintain such relationships as 
required for a 70 percent evaluation.

The veteran has claimed to have suicidal ideation once a 
week.  However, he has consistently informed his examiners 
that he had no intention of acting on these thoughts.  While 
the veteran noted problems with irritability and anger in the 
past that led to estrangement from his former spouses and 
children, there are no reports of violent behavior in recent 
years.  His suicidal thoughts appear to be intermittent in 
nature and without any actions that would indicate an actual 
intention to commit violent acts against himself or others.

The evidence has consistently reported that the veteran's 
mood and affect were depressed.  While these symptoms have 
interfered with his social and industrial adaptability, there 
is little evidence that these symptoms have interfered with 
his ability to function independently, appropriately, and 
effectively.  The veteran has presented clear evidence that 
he can function independently by his work history.  The 
veteran has been shown to maintain his personal hygiene.  
There is evidence of inappropriate functioning regarding his 
anger, irritability, and isolation from family and co-
workers.  However, while difficult, the veteran has been 
effective at maintaining social relationships with his 
current spouse and was able to maintain employment.  The 
veteran has not reported hallucinations.  He did report 
problems with concentration and memory; however, examination 
in April 2002 did not corroborate these claims.

Turning to the GAF scores, the score assigned was a 60.  This 
score reflects moderate symptoms or moderate difficulty in 
social and occupational functioning.  Even with this level of 
symptomatology, the veteran still presented evidence that he 
could maintain relationships with his spouse and had a 
history of maintaining employment.  The GAF score given 
reflects only moderate symptoms of PTSD.  This score, when 
considering the veteran's ability to maintain effective 
employment and recent history of maintaining family 
relationships, show a disability picture more analogous to a 
50 percent evaluation rather than a 70 percent evaluation.

Based on the described symptomatology and the assigned GAF 
score, the Board finds that the preponderance of the evidence 
and opinions do not support a 70 percent schedular evaluation 
under Diagnostic Code 9411.  The lay and medical evidence 
reveal that, while at times it is difficult and strained, the 
veteran is still capable of maintaining effective social and 
work relationships.  Therefore, the Board finds that the 
preponderance of the evidence is against a finding that a 
schedular rating in excess of 50 percent at any time during 
the appeal period is warranted.  In summary, the evidence 
shows that the appellant has, at most, occupational and 
social impairment with reduced reliability and productivity 
due to his PTSD.

It is the Board's determination that no higher than a 50 
percent schedular rating is warranted under Diagnostic Code 
9411 for PTSD.  While the veteran is competent to report his 
symptoms, the preponderance of the evidence is against the 
award of a higher evaluation as it does not indicate 
symptomatology or social/industrial impairment analogous to 
the criteria for a 70 percent scheduler rating.  The Board 
finds that the examination reports prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the diagnosis, etiology, and degree of 
impairment, than the appellant's statements.  To the extent 
that the appellant described more severe symptomatology 
associated with his service-connected PTSD, his lay evidence 
is not credible.  See Washington v. Nicholson, 19 Vet. App. 
362, 366-67 (2005).  To this extent, the preponderance of the 
evidence is against the claim for a higher evaluation and the 
doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board also finds that staged ratings are not appropriate 
in this case regarding the veteran's PTSD.  The evidence 
shows that the veteran's symptomatology and level of 
disability have remained constant for the entire appeal 
period.  Thus, the Board has concluded that the condition has 
not changed during this appeal and that a uniform rating is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to service connection for onychomycosis and tinea 
pedis is granted.

Entitlement to service connection for pes planus is denied.

Entitlement to an evaluation for PTSD in excess of 50 percent 
disabling is denied.



REMAND

The veteran is a decorated combat veteran who served in the 
Vietnam War.  He has presented evidence of his combat actions 
and has claimed that he sustained shrapnel wounds to his 
lower extremities during these actions.  However, his service 
medical records are silent regarding these wounds or 
subsequent treatment.  His Department of Defense (DD) Form 
214 does not indicate the award of a Purple Heart Medal.  
However, VA has yet to obtain his service personnel records 
or provide him with a compensation examination regarding the 
SFW.  On remand, the AOJ should obtain the veteran's service 
personnel records in order to help corroborate whether he 
received a combat related SFW.  In addition, as the veteran 
is a combat soldier and has provided creditable evidence of 
an in-service combat injury, he should be afforded a VA 
compensation examination to determine whether any current 
residuals of a SFW exist in his lower extremities.  See 
38 U.S.C.A. § 1154(b), 5103A(d); 38 C.F.R. § 3.159(c)(4); see 
also Myers v. Brown, 5 Vet. App. 3, 4-5 (1993); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004) (The duty to assist 
requires VA to obtain a medical opinion as to the 
relationship between an in-service event, injury, or 
symptomatology and a current disability.); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (The Board cannot base 
its decisions on its own unsubstantiated medical opinion.)

In June 2003, the RO requested the identified VA treatment 
records.  The identified facility responded in July 2003 with 
a form letter.  However, this form letter was not completed 
and the Board is unable to determine what the custodian's 
conclusion was regarding the existence of these records.  On 
remand, the AOJ should again contact this custodian and 
request that it either submit the requested records or 
confirm that these records no longer exist or otherwise are 
unavailable.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issue of entitlement to 
service connection for SFW of the lower 
extremities, please send the veteran the 
appropriate VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AOJ should contact the National 
Personnel Records Center (NPRC) and 
request the veteran's service personnel 
records.  All responses and/or evidence 
received should be incorporated into the 
claims file.

3.  The AOJ should contact the VA Central 
Texas Health Care System and request 
copies of the veteran's treatment records 
dated from 1974 to 1980.  It should be 
informed of the need to either provide 
this evidence, or indicate that these 
records no longer exist or this facility 
is no longer in the possession of these 
records.  All responses and/or evidence 
received should be incorporated into the 
claims file.

4.  The veteran should be afforded a VA 
compensation examination.  This 
examination is to determine whether the 
veteran sustained shell fragment wounds 
to the lower extremities during combat 
operations in the Vietnam War.  The 
claims folder must be sent to the 
examiner for review.  Please provide the 
examiner with the following instructions:

The veteran has claimed that he sustained 
SFW to his lower extremities during the 
Vietnam War.  He indicates that these SFW 
have left scars on his lower extremities 
and possibly other residual 
abnormalities.  His entrance examination 
in June 1969 indicated that the veteran 
had a two inch scar on his left ankle 
that existed prior to his combat service 
in the Vietnam War.  Please answer the 
following question:

Does the veteran currently have any 
residuals associated with SFW to the 
lower extremities?  If so, please provide 
all appropriate diagnoses.

5.  Finally, readjudicate the veteran's 
claim for entitlement to service 
connection for residuals of SFW to the 
lower extremities.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2005).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


